Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 2, 5-14 and 18 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Although the prior art discloses all of the limitations of the base claim and any intervening claims and further discloses wherein the step has a side bar position, a step position, and a jack position, and wherein: in the side bar position, the step is located at a lower edge of a side face of a vehicle body of the vehicle, in the step position, the step is located between the side bar position and the ground, and in the jack position, the prior art does not disclose or render obvious, absent impermissible hindsight, these limitations in combination with the step abuts against the ground and is configured to jack up the vehicle body as required by Claim 2
Although the prior art discloses all of the limitations of the base claim and any intervening claims and further discloses wherein the arm assembly comprises a plurality of pairs of arms, each pair of arms comprises a first arm and a second arm, a second end of the first arm is pivotably connected to the mounting base, and a second end of the second arm is pivotably connected to the step base, the prior art does not disclose or render obvious, absent impermissible hindsight, these limitations in combination with a first end of the first arm and a first end of the second arm are connected to the driver, as required by Claim 5.
Although the prior art discloses all of the limitations of the base claim and any intervening claims and further discloses wherein the step has a side bar position, a step position, and a jack position, and wherein: in the side bar position, the step is located at a lower edge of a side face of the vehicle body of the vehicle, in the step position, the step is located between the side bar position and the ground, and in the jack position, the prior art does not disclose or render obvious, absent impermissible hindsight, these limitations in combination with the step abuts against the ground and is configured to jack up the vehicle body as required by Claim 18.
Consider Claim 1, Yea discloses a  step apparatus for a vehicle, comprising: a step (40); a lifting device (30) connected to the step and configured to be unfolded and folded to adjust a level of the step; and a driver (21) connected to the lifting device and configured to drive the lifting device to be unfolded and folded.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-4 and 17-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yea (2007/0017743).
Consider Claim 3, Yea discloses all the features of the claimed invention, as described above, and further discloses wherein the lifting device comprises a foldable arm assembly (30), the arm assembly is pivotably connected to the step (Via 34) and a bottom surface (50) of a vehicle body of the vehicle, and the driver (21) is connected to the arm assembly to drive the arm assembly to be unfolded and folded.
Consider Claim 4, Yea discloses all the features of the claimed invention, as described above, and further discloses wherein the lifting device further comprises a mounting base (10) and a step base (34), wherein the mounting base is configured to be mounted to the bottom surface (50) of the vehicle body, the step is mounted to the step base (34), and the arm assembly is pivotably connected to the mounting base and the step base.
Consider Claim 17 , Yea discloses a vehicle, comprising: a vehicle body (50); and a step apparatus for a vehicle, comprising: a step (40); a lifting device (30) connected to the step and configured to be unfolded and folded to adjust a level of the step; and a driver (21) connected to the lifting device and configured to drive the lifting device to be unfolded and folded, wherein the step apparatus for the vehicle is mounted to a bottom surface of the vehicle body.
Consider Claim 19, Yea discloses all the features of the claimed invention, as described above, and further discloses wherein the lifting device comprises a foldable arm assembly (30), the arm assembly is pivotably connected to the step (40) and the bottom surface of the vehicle body (50) of the vehicle, and the driver (21) is connected to the arm assembly to drive the arm assembly to be unfolded and folded.
Consider Claim 20, Yea discloses all the features of the claimed invention, as described above, and further discloses a mounting base (10) and a step base (34), wherein the mounting base is configured to be mounted to the bottom surface of the vehicle body (50), the step is mounted to the step base (34), and the arm assembly (30) is pivotably connected to the mounting base and the step base.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yea (2007/0017743) in view of Fabiano (2005/0280242).
Consider Claim 15, Yea discloses all the features of the claimed invention, as described above, but does not disclose wherein the driver is a linear driver.
Fabiano discloses that it is known to use a linear motor, such as a hydraulic cylinder, in place of a rotary motor (Para 0053).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Yea by using a linear motor in place of the rotary motor as it would have been a simple matter of substituting one known element for another and would have yielded the expected result of actuating the arm assembly.
Consider Claim 16 Yea, as modified, discloses all the features of the claimed invention, as described above, and further discloses wherein the linear driver is a hydraulic cylinder (Para0053), an air cylinder, or an electric push rod.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN A EVANS whose telephone number is (571)270-7022. The examiner can normally be reached 9-4 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James A Shriver can be reached on (303) 297-4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRYAN A EVANS/Primary Examiner, Art Unit 3618